NEW IBERIA, LA – NYSE-MKT: TSH - Patrick Little, President and CEO of Teche Holding Company, holding company for Teche Federal Bank, today reported on earnings for the Company for the quarter ended September 30, 2012, the fourth quarter of fiscal 2012 and for the full fiscal year ended September 30, 2012. Earnings for fiscal 2012 amounted to $7.3 million, or a record $3.51 per diluted share, compared to $7.2 million or $3.45 per diluted share for fiscal 2011, an increase of $0.06 per diluted share, or 1.7 %. Earnings for the quarter ended September 30, 2012 amounted to $2.1 million, or $1.01 per diluted share, compared to $2.1 million, or $1.01 per diluted share for the same quarter in fiscal 2011. “Asset quality led the way to our fourth consecutive year of record earnings per share,” said Little.“Each year for the past four years it seems that we’ve found a different way to achieve record earnings.”For fiscal 2012, the Bank recorded net charge-offs of 0.26%, much closer to fiscal year 2010 (at 0.24%) and fiscal year 2009 (at 0.29%) than the previous year’s 0.82%.“Our record loan production of $220.0 million was also a significant factor, as well as our 15.4% growth in checking balances.We also posted record top-line income as operating revenue amounted to a record $46.6 million.” “There’s also good news for the quarter,” said Little. “Net interest margin increased to 4.10% from 4.06% for the third quarter and pre-provision, pre-tax income increased to 1.71%,” said Little. The Company reported the following highlights for Fiscal 2012 ended September 30, 2012: · Earnings for fiscal 2012 amounted to a record $3.51 per diluted share.This is the fourth consecutive year that Teche has posted record earnings per share. · Operating revenues increased to a record $46.6 million compared to $45.7 million for fiscal year ending September 30, 2011. · Net charge-offs for fiscal 2012 amounted to 0.26% of average loans, compared to 0.82% for fiscal 2011. 1 of 27 · Tangible book value per share increased 6.1% to $39.29 at fiscal year end compared to $37.02 a year ago. · Total Loans increased 10.8% to $674.4 million at September 30, 2012 compared to $608.6 million a year ago. · SmartGrowth Loans increased 4.3% compared to a year ago.SmartGrowth Loans now amount to 71.1% of total loans. · Total assets increased 7.4% to $852.0 million, compared to a year ago. · Average earning assets for the quarter increased 7.8% to $775.4 million compared to the fourth quarter of fiscal 2011 and 1.8% compared to the linked quarter. · Total Deposits increased 3.2% compared to a year ago. · Checking Account balances increased 15.4% compared to September 30, 2011.Checking account balances now amount to 35.7% of total deposits, compared to 31.9% a year ago. · SmartGrowth Deposits increased 8.6% compared to a year ago. SmartGrowth Deposits now amount to 76.8% of total deposits, compared to 72.9% a year ago. · The average rate paid on all deposits was 0.67% for fiscal 2012 compared to 0.88% for fiscal 2011. · Net interest margin for the year amounted to 4.10% compared to 4.28% for Fiscal 2011. ANNUAL COMPARISON Change % Change Earnings Per Share (Diluted) $ $ $ % Tangible Book Value per Common Share $ $ $ % Dividends Declared per share $ $ $ % Total Loans $ $ $ % SmartGrowth Loans $ $ $ % Net Charge-offs/Avg. Loans % % %) N/A NPAs/Assets % % %) N/A Total Assets $ $ $ % Avg. Earning Assets $ $ $ % Total Deposits $ $ $ % Checking Balances $ $ $ % Checking as a % of Total Deposits % % % N/A SmartGrowth Deposits $ $ $ % Avg. Rate on Deposits % % %) N/A ROAA % % %) N/A ROAE % % %) N/A The Company reported the following highlights for the quarter: · Earnings for the quarter amounted to a record-equaling $1.01 per diluted share compared to $0.83 for the linked quarter and $1.01 a year ago. · Quarterly operating revenue increased to a record $12.1 million compared to $11.4 million for the linked quarter. 2 of 27 · Tangible book value per share increased 2.0% to $39.29 compared to $38.51 for the linked quarter. · Total Loans increased 2.1% or $13.9 million to $674.4 million compared to $660.5 million for the linked quarter. · SmartGrowth Loans increased 0.5% or $2.5 million compared to the linked quarter. · Total assets increased 1.0% or $8.2 million to $852.0 million compared to $843.8 million for the linked quarter. · Average earning assets for the quarter increased 7.8% to $775.4 million compared to the fourth quarter of fiscal 2011 and 1.8% to $775.4 million compared to the linked quarter. · Total Deposits increased 0.4% compared to the linked quarter. · Checking Account balances increased 0.7% compared to the linked quarter.Checking account balances now amount to 35.7% of total deposits, compared to 35.5% for the linked quarter. · SmartGrowth Deposits increased 1.1% compared to the linked quarter. SmartGrowth Deposits now amount to 76.8 % of total deposits, compared to 76.2% for the linked quarter. · The average rate paid on all deposits was 0.58% compared to 0.64% for the linked quarter. · Net interest margin for the quarter amounted to 4.10% compared to 4.06% for the linked quarter. QUARTERLY COMPARISON 4th Qtr 2012 3rd Qtr 2012 Change % Change Earnings Per Share (Diluted) $ $ $ % Tangible Book Value per Common Share $ $ $ % Total Loans $ $ $ % SmartGrowth Loans $ $ $ % Total Assets $ $ $ % Avg. Earning Assets $ $ $ % Total Deposits $ $ $ % Checking Balances $ $ $ % Checking as a % of Total Deposits % % % N/A SmartGrowth Deposits $ $ $ % Avg. Yield on Deposits % % %) N/A Net Interest Margin % % % N/A Net Income Net income for the quarter amounted to $2.1 million or $1.01 per diluted share, an increase of 21.7% on a per-diluted share basis compared to the linked quarter.Net income for the quarter was unchanged as compared to the same period in 2011. 3 of 27 QUARTERLY COMPARISON Sep ‘12 Jun ‘12 Mar ‘12 Dec '11 Sep '11 Net Income (In 000’s) $ Pre-Tax, Pre-Provision Earnings (In 000’s) $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Pre-Tax, Pre-Provision Earnings/ Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. TangibleEquity % Average Assets (In millions) $ Average Earning Assets (In millions) $ Average Deposits (In millions) $ Average FHLB Advances (In millions) $ FISCAL YEAR COMPARISON Net Income (In 000’s) $ Pre-Tax, Pre-Provision Earnings (In 000’s) $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Pre-Tax, Pre-Provision Earnings/ Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. TangibleEquity % Average Assets (in millions) $ Average Earning Assets (in millions) $ Average Deposits (in millions) $ Average FHLB Advances(in millions) $ Loans QUARTERLY COMPARISON (In 000,000’s) Sep ‘12 Jun ‘12 Mar ‘12 Dec '11 Sep '11 SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgages Total SmartGrowth Loans $ Mortgage Loans (owner occupiedconforming) Total Loans $ 4 of 27 Gross loans receivable increased to $674.4 million at September 30, 2012, from $660.5 million at June 30, 2012 and $608.6 million at September 30, 2011, representing a linked quarter increase of $13.9 million, or 2.1% and a twelve month increase of $65.8 million or 10.8%, primarily due to an increase in mortgage loans.SmartGrowth Loans, consisting of commercial loans, home equity loans, SmartMortgage loans and consumer loans, were $479.7 million, or 71.1% of total loans at September 30, 2012, compared to $477.2 million, or 72.2% at June 30, 2012 and $460.0 million at September 30, 2011, for a three month increase of $2.5 million, or 0.5% and a twelve month increase of $19.7 million, or 4.3%. “Our loan production for fiscal 2012 was a record $220 million,” said Little. Commercial loan balances at September 30, 2012 amounted to $215.2 million, compared to $216.9 million at June 30, 2012 and $209.5 million at September 30, 2011, for a three month decrease of $1.7 million or -0.8% and a twelve month increase of $5.8 million, or 2.7%.Consumer loan balances at September 30, 2012 amounted to $110.2 million, compared to $109.3 million at June 30, 2012 and $108.8 million at September 30, 2011, a linked quarter increase of $0.9 million, or 0.9%. FISCAL YEAR COMPARISON (In 000,000’s) SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgages Total SmartGrowth Loans $ Mortgage Loans (owner occupiedconforming) Total Loans $ Deposits QUARTERLY COMPARISON (In 000,000’s) Sep ‘12 Jun ‘12 Mar ‘12 Dec '11 Sep '11 SmartGrowth Deposits Checking $ Money Market Savings Total SmartGrowth Deposits $ Time Deposits Total Deposits $ The average rate paid on SmartGrowth Deposits has remained steady at 0.22%, for the current quarter, the linked quarter and the same period a year ago. Three Month Growth.The Company’s SmartGrowth Deposits, consisting of checking, savings and money market accounts, increased this quarter due to growth in all categories.Total deposits increased to $617.7 million at September 30, 2012, from $615.5 million at June 30, 2012, a linked quarter increase of $2.2 million or 0.4%. 5 of 27 Checking account balances at September 30, 2012 increased $1.6 million, or 0.7%, to $220.3 million from $218.7 million at June 30, 2012. Twelve Month Growth. Total deposits increased to $617.7 million at September 30, 2012, from $598.6 million at September 30, 2011, a twelve month increase of $19.1 million, or 3.2%.Total SmartGrowth Deposits increased $37.7 million, or 8.6% from $436.5 million at September 30, 2011. SmartGrowth Deposits amounted to 76.8% of total deposits as of September 30, 2012 compared to 72.9% at September 30, 2011. Checking account balances at September 30, 2012 increased 15.5% or $29.5 million, as compared to September 30, 2011. Checking account balances now account for 35.7% of total deposits compared to 31.9% at September 30, 2011.Total SmartGrowth Deposits increased $37.7 million or 8.6% year over year, primarily due to growth in checking and savings deposits. FISCAL YEAR COMPARISON (In 000,000’s) SmartGrowth Deposits Checking $ Money Market Savings Total SmartGrowth Deposits $ Time Deposits Total Deposits $ Over the past three years, SmartGrowth Deposits have increased $106.5 million or 28.9% primarily due to growth in checking and savings deposits offset somewhat by decreases in money market accounts. Capital The tangible equity ratio decreased to 9.42% compared to 9.67% a year ago, as stockholder equity increased to $83.5 million while assets increased to $852.0 million.Tangible book value per common share increased to $39.29 or 6.1% compared to a year ago.Risk based capital decreased to 14.09% compared to 14.30% a year ago; and the equity to asset ratio decreased to 9.81% from 10.08% a year ago. QUARTERLY COMPARISON Sep ‘12 Jun ‘12 Mar ‘12 Dec '11 Sep ‘11 Stockholders’ Equity (In millions) $ 80.0 Ratio of Equity to Assets % Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share $ Total Assets (In millions) $ 6 of 27 FISCAL YEAR COMPARISON Stockholders’ Equity (In millions) $ Ratio of Equity to Assets % Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share $ Total Assets (In millions) $ “In three years,” said Little, “the Company’s equity to assets ratio has gone from 9.34% to 9.81%, our stockholders’ equity has gone from $71.5 million to $83.5 million and our tangible book value per share has gone from $32.33 to $39.29.” Asset Quality The following table sets forth asset quality ratios for each of the past five quarters and the past four years: Net Charge-offs, ALLL, NPAs QUARTERLY COMPARISON Sep ‘12 Jun ‘12 Mar ‘12 Dec '11 Sep'11 Charge-offs/Average Loans % ALLL*/NPLs % ALLL*/NPAs % ALLL*/Loans % NPAs/Assets % *ALLL figures include specific reserves FISCAL YEAR COMPARISON Net Charge-offs/Average Loans % ALLL/NPLs % ALLL/NPAs % ALLL/Loans % NPAs/Assets % ALLL figures include specific reserves The following table sets forth the allowance for loan loss activity for each of the past 5 quarters. Allowance for Loan Loss Provision & Charge-offs QUARTERLY COMPARISON (In 000’s) Sep ‘12 Jun ‘12 Mar ‘12 Dec '11 Sep '11 Beginning ALLL $ Provision for Loan Losses Net Charge-offs Ending ALLL $ Ending ALLL (net of specific reserves) $ 7 of 27 Net charge-offs for the quarter were $0.4 million, or 0.05% of average loans, compared to $0.5 million or 0.09% of average loans for the same period a year ago.For the twelve months ended September 30, 2012, net charge-offs were $1.7 million or 0.26% of average loans, compared to $4.8 million or 0.82% of loans for the twelve months ended September 30, 2011. Non-performing assets decreased to $10.9 million, or 1.28% of total assets at September 30, 2012, compared to $11.3 million, or 1.34% of total assets at June 30, 2012 and $12.3 million, or 1.55% of total assets a year ago, primarily due to reductions in real estate owned along with decreases in loans delinquent ninety days or more. FISCAL YEAR COMPARISON (In 000's) Beginning ALLL $ Provision for Loan Losses Net Charge-offs Ending ALLL $ Ending ALLL (net of specific reserves) $ Net Interest Income QUARTERLY COMPARISON (In 000’s) Sep ‘12 Jun ‘12 Mar ‘12 Dec ‘11 Sep ‘11 Interest Income $ Interest Expense Net Interest Income $ Net interest income for the three months ended September 30, 2012 amounted to $7.9 million compared to $7.8 million for the quarter ended September 30, 2011, an increase of 2.0%, or $158,000.The decrease in interest paid on deposits resulted from a decrease in the average interest rates paid on deposits. FISCAL YEAR COMPARISON (In 000’s) Interest Income $ Interest Expense Net Interest Income $ Net interest income for fiscal 2012 amounted to $31.1 million compared to $30.2 million for fiscal 2011, an increase of 2.9%.“Our net interest income has increased consistently for the past three years,” said Little. Net Interest Margin and Spread QUARTERLY COMPARISON Sep ‘12 Jun ‘12 Mar '12 Dec '11 Sep '11 Yield on Earning Assets 5.07% 5.10% 5.20% 5.30% 5.48% Cost of Interest Bearing Liabilities 1.14% 1.23% 1.31% 1.31% 1.36% Spread 3.93% 3.87% 3.90% 3.99% 4.13% Net Interest Margin 4.10% 4.06% 4.08% 4.17% 4.33% 8 of 27 FISCAL YEAR COMPARISON Yield on Earning Assets 5.17% 5.58% 5.93% 6.12% Cost of Interest Bearing Liabilities 1.25% 1.51% 1.91% 2.40% Spread 3.92% 4.07% 4.02% 3.73% Net Interest Margin 4.10% 4.28% 4.25% 4.01% Net interest margin amounted to 4.10% for the three-month period ended September 30, 2012; compared to 4.06% for the linked quarter and 4.33% for quarter-ended September 30, 2011. For the fiscal year ended September 30, 2012, net interest margin was 4.10% as compared to 4.28% for the fiscal year ended September 30, 2011 due to lower rates on interest earning assets offset somewhat by lower rates on interest bearing liabilities and increased balances on interest earning assets. Operating Revenue Operating Revenue for the quarter, consisting of net interest income (before provisions for loan losses) plus non-interest income, amounted to $12.1 million, which was higher than the same quarter in 2011 which was $11.6 million.For the year ended September 30, 2012, operating revenue amounted to $46.6 million as compared to $45.7 million for the year ended September 30, 2011.“Each year over the past three years, the Company has posted record operating revenue,” said Little. The tables below reflect Teche’s operating revenues in millions over the past five quarters and the past four years: QUARTERLY COMPARISON(In millions) Sep ‘12 Jun ‘12 Mar '12 Dec '11 Sep '11 Net Interest Income $ Non-interest Income Operating Revenue $ FISCAL YEAR COMPARISON (In millions) Net Interest Income $ Non-interest Income $ Operating Revenue $ Non-Interest Income Non-interest income increased to $4.2 million for the quarter compared to $3.7 million in the linked quarter while increasing from $3.8 million for the same quarter a year ago, primarily due to a gain on sale of securities and on the sale of fixed assets in the amounts of $135,000 and $205,000 respectively.This amounted to 1.99% of average assets for the quarter, compared to 1.76% for the linked quarter and 1.94% a year ago. 9 of 27 Non-Interest Expense For the quarter, non-interest expense was $8.5 million or 4.03% of average assets, compared to the linked quarter total of $8.3 million or 3.99% of average assets, an increase of 3.0%.Compared to the same quarter in fiscal 2011, non-interest expense increased $0.7 million or 8.6%. For the year, non-interest expense increased from $31.1 million to $33.7 million or 8.3%, while non-interest income remained unchanged at $15.5 million, primarily due to increases in compensation, marketing, data processing and expenses related to adjustments in values of foreclosed assets. QUARTERLY COMPARISON (In thousands) Sep ‘12 Jun ‘12 Mar '12 Dec '11 Sep '11 Interchange fee Income $ Other Non-Interest Income $ Total Non-Interest Income $ Total Non-Interest Income/Assets % Non-Interest Expense $ Non-Interest Expense/Assets % FISCAL YEAR COMPARISON (In thousands) Interchange fee Income $ $ N/A N/A Other Non-Interest Income $ $ N/A N/A Total Non-Interest Income $ Total Non-Interest Income/Assets % Non-Interest Expense $ Non-Interest Expense/Assets % Net Income and Dividends On August 23, 2012, the board of directors declared a $0.365 per share quarterly dividend, its sixty-ninth consecutive.Based on the closing price of the Company’s common stock of $39.26 on August 21, 2012, the annualized dividend yield was 3.70%.Since 2003, the Company has increased dividends for ten consecutive years. QUARTERLY COMPARISON Sep ‘12 Jun ‘12 Mar ‘12 Dec '11 Sep '11 Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ FISCAL YEAR COMPARISON Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ 10 of 27 Teche Holding Company is the parent company of Teche Federal Bank, which operates nineteen offices in South Louisiana and serves over 60,000 customers.Teche is the fourth largest publicly traded bank holding company based in Louisiana with over $851 million in assets. Deposits at Teche Federal Bank are insured up to the legal maximum amount by the Federal Deposit Insurance Corporation (FDIC).Teche Holding Company’s common stock is traded under the symbol “TSH” on the NYSE MKT. Statements contained in this news release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by Teche Holding Company with the Securities and Exchange Commission from time to time.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. 11 of 27 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Selected Financial Data (UNAUDITED) THREE MONTHS ENDED Sep. Jun. Mar. Dec. Sep. Condensed Statements of Income Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non Interest Income Non Interest Expense Income Before Income Taxes Income Taxes Net Income $ Selected Financial Data Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity (1) % Yield on Interest Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Non-Interest Income/Avg. Assets % Non-Interest Expense/Avg. Assets % Quarterly Net Charge-offs/Avg. Loans % Weighted avg. shares Outstanding Basic Diluted AVERAGE BALANCE SHEET DATA Total Assets $ Earning assets $ Loans $ Interest-bearing deposits $ Total deposits $ Total stockholders’ equity $ (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax affected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ Less average goodwill and other intangible assets, net of related income taxes Average Tangible Equity $ Net Income Plus Amortization of core deposit intangibles, net of related income taxes 1 2 2 2 2 Net Income, as adjusted $ 12 of 27 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Selected Financial Data (UNAUDITED) Sep. Sep. Sep. Sep. Sep. Condensed Statements of Income Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non Interest Income Non Interest Expense Income Before Income Taxes Income Taxes Net Income (loss) $ Selected Financial Data Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity (1) % Yield on Interest Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Non-Interest Income/Avg. Assets % Non-Interest Expense/Avg. Assets % Net Charge-offs/Avg. Loans % Weighted avg. shares Outstanding Basic Diluted AVERAGE BALANCE SHEET DATA Total Assets $ Earning assets $ Loans $ Interest-bearing deposits $ Total deposits $ Total stockholders’ equity $ (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax affected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ Less average goodwill and other intangible assets, net of related income taxes Average Tangible Equity $ Net Income $ Plus Amortization of core deposit intangibles, net of related income taxes 7 12 19 28 36 Net Income, as adjusted $ 13 of 27 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Balance Sheet (UNAUDITED) Sep. Jun. Mar. Dec. Sep. SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgage Loans Total SmartGrowth Loans Mortgage Loans (owner occupied conforming) Allowance for Loan Losses ) ) ) Loans Receivable, Net Cash and Securities Goodwill and Other Intangibles Foreclosed Real Estate Other TOTAL ASSETS $ SmartGrowth Deposits Checking $ Money Market Savings Total Smart Growth Deposits Time Deposits Total Deposits FHLB Advances Other Liabilities Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ Ratio of Equity to Assets % Tangible Equity Ratio (1) % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share (1) $ Shares Outstanding (in thousands) Non-performing Assets/Total Assets % ALLL/Loans % ALLL/NPLs % (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax affected basis.The amount was calculated using the following information. Stockholders’ Equity $ Less goodwill and other Intangible assets, net of related income taxes ) Tangible Stockholders’ Equity $ Total Assets $ Less goodwill and other Intangible assets, net of related income taxes ) Total Tangible Assets $ 14 of 27 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Balance Sheet Fiscal Comparison (UNAUDITED) Sep. Sep. Sep. Sep. Sep. SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgage Loans Total SmartGrowth Loans Mortgage Loans (owner occupied conforming) Allowance for Loan Losses ) Loans Receivable, Net Cash and Securities Goodwill and Other Intangibles Foreclosed Real Estate Other TOTAL ASSETS $ SmartGrowth Deposits Checking $ Money Market Savings Total Smart Growth Deposits Time Deposits Total Deposits FHLB Advances Other Liabilities Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ Ratio of Equity to Assets % Tangible Equity Ratio (1) % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share (1) $ Shares Outstanding (in thousands) Non-performing Assets/Total Assets % ALLL/Loans % ALLL/NPLs % (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax affected basis.The amount was calculated using the following information. Stockholders’ Equity $ Less goodwill and other Intangible assets, net of related income taxes ) Tangible Stockholders’ Equity $ Total Assets $ Less goodwill and other Intangible assets, net of related income taxes ) Total Tangible Assets $ 15 of 27 Quarter-End Loan Data Total Net Charge- Net Charge- 90 Days + 90 Days + September 30, 2012 Loans Offs Offs Non Accrual Non Accrual Dollars Dollars Percentage Dollars Percentage Real Estate Loans Construction $ $ % $ % Permanent, Secured by: 1-4 Dwelling Units: Revolving, Open-End Loans (HELOC) % % All Other Secured by First Liens % % Secured by Junior Liens % % Multifamily (5+ Dwelling Units) % % Nonresidential Property (Except Land) 26 % % Land (4 ) % % Consumer 0.00% % % Commercial (4
